DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.  Claims 6 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims  6 and 16, which are dependent on claim 1, recite the amount of the copolymer B) being 30 parts by mass or lower to 100 parts by mass of the copolymer A). However, said limitation appears to be broader than the range for the amount of the copolymer B) of claim 1, since includes values of lower than 2 parts by mass to 100 parts by mass of the copolymer A). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 3, 6, 8-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 8,367,776).

4. Noguchi et al discloses a cross-linkable composition comprising:
A) 1-99%wt or 20-80%wt (col. 18, lines 53-58, as to instant claims 1 and 6) of a first curable perfluoropolymer (as to instant claim 3) having a cure site monomer, comprising tetrafluoroethylene unit (TFE), perfluoroalkylvinyl ether unit (PAVE) and a monomer unit selected from a nitrile group and carboxyl group (col. 3, lines 5-14),
Wherein the molar ratio of TFE to PAVE is about 0:100 to about 65:35 (col. 5, lines 55-57) and the cure site monomer is present in amount of 0.01-10%mol, preferably 0.05-3%mol (col. 17, lines 25-30, as to instant claim 1);

B) 1-99%wt or 20-80%wt (col. 18, lines 53-58, as to instant claims 1, 6, 16) of a second perfluoropolymer having a cure site monomer, comprising tetrafluoroethylene unit (TFE), perfluoroalkylvinyl ether unit (PAVE) and a monomer unit selected from a nitrile group and carboxyl group (col. 6, lines 20-25), wherein the molar ratio of TFE to PAVE is about 65:35 to about 95:5 (col. 6, lines 25-27) and the cure site monomer is present in amount of 0.01-10%mol, preferably 0.05-3%mol (col. 17, lines 25-30, as to instant claim 1);

C) 0.3-100 pbw per 100 pbw, specifically exemplified 1 phr (Table 2, as to instant claims 9, 18) of the components A) and B) of a cross-linking agent having two or more amino groups (col. 3, line 35-col. 4, line 16; col. 4, lines 60-63, as to instant claims 8, 17);
D) additives including cure accelerators, co-curatives, plasticizers, fillers, modifiers (col. 19, lines 48-col. 20, line 15).

5. All ranges in the composition of Noguchi et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

6. Though Noguchi et al does not explicitly recite the copolymer A) having nitrile group as the cure site and being the major component in the composition and the copolymer B) having carboxyl group as the cure site, based on the teachings of Noguchi et al that either nitrile group or carboxyl group can be used as cure sites in the copolymers A) and b), it would have been obvious to a one of ordinary skill in the art to choose and use the nitrile group as the cure site in the copolymer A) and the carboxyl group as the cure site in the copolymer B) and further use the copolymer A) in a major amount such as 99%wt based on the combined weight of A) and B) in the composition, since it would have been obvious to choose material based on its suitability and depending on specific end-use of the product, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

7.  As to instant claim 15, Noguchi et al further discloses crosslinked compositions and molded articles produced from said cross-linkable composition (Abstract).

8.  Claims 1, 3, 6, 8-24 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 8,367,776) in view of Grootaert et al (US 6,465,576) and Trihexylphosphine Oxide flyer, 2017.

9. The discussion with respect to Noguchi et al (US 8,367,776) set forth in paragraphs 3-7 above is incorporated here by reference.

10. Though Noguchi et al discloses the composition comprising various additives as the component D), Noguchi et al does not specify said additive being trialkylphosphine oxide.

11. However,
1) Grootaert et al discloses fluoroelastomer compositions  based on TFE, PAVE and cure site/nitrile copolymerized units (Abstract, col. 4, lines 59-67; col. 2, lines 32-37), wherein the composition further comprises at least one additive including phosphine oxide, specifically trialkyl phosphine oxides of the formula PR3O, wherein R is an alkyl having 1-20 carbon atoms (col. 2, lines 17-20; col. 8, lines 1-10), wherein said additives provide improved compression set to the fluoroelastomer compositions (col. 2, lines 1-2, Abstract). The specifically exemplified amount of the additive is 1.29 mmhr (Table 1).

2) Trihexylphosphine oxide flyer specifies the Trihexylphosphine oxide as having Tm of 34-35ºC and molar mass of 302.5 (see the flyer, as to instant claims 10-12, 19-21, 24).

12. Since both Noguchi et al and Grootaert et al are related to perfluoroelastomer compositions based on TFE-PAVE-nitrile copolymers further comprising additives, and thereby belong to the same field of endeavor, wherein Grootaert et al  explicitly teaches the use of trialkyl phosphine oxide having 1-20 carbon atoms in the alkyl group as an additive providing improved compression set to said composition, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of 
Noguchi et al and Grootaert et al and to include, or obvious to try to include trialkyl phosphine oxide, such as trihexylphosphine oxide, as an additive in the composition of Noguchi et al, so to further improve compression set of the composition of Noguchi et al as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
13. Given the trihexylphosphine oxide is having molar mass of 302.47 (as shown by the flyer) and is used in amount of 1.29 mmhr (as taught by Grootaert et al, Table 1), therefore, the amount of used trihexylphosphine oxide will be 0.39 phr (as to instant claims 13-14, 22-23).

14. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Noguchi et al in view of Grootaert et al and Trihexylphosphine oxide flyer, so to produce the final composition having a desired combination of properties, depending on the specific end-use of the compositions, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,114,452 discloses perfluoroelastomer composition comprising TFE-PAVE-nitrile copolymerized units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764